Order dismissing writ of habeas corpus affirmed. We are of opinion that the relator was not entitled to an absolute and unconditional discharge, after determination of the amount of commutation and compensation, but that his rights rested in the discretion of the Governor under section 242 of the Prison Law;  and that such rights were not infringed upon by the amendment of 1921 (Chap. 567) to section 243 of the Prison Law. The Governor in acting upon the report of the Prison Board possessed power to approve or disapprove that report, and his authority to grant commutation upon such conditions and with such restrictions and limitations as he might think proper, is not subject to question. (People ex rel. Brackett v. Kaiser, 209 App. Div. 722.) Kelly, P. J., Rich, Manning, Kapper and Lazansky, JJ., concur.